        Case 3:12-cr-00485-SI       Document 277        Filed 08/02/21     Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA                           Case No. 3:12-cr-485-SI

       v.                                          OPINION AND ORDER

JON MICHAEL HARDER,

               Defendant.



Scott Erik Asphaug, Acting United States Attorney, Kelly A. Zusman and Scott E. Bradford,
Assistant United States Attorneys, UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third
Avenue, Suite 600, Portland, OR 97204. Of Attorneys for United States of America.

Robert Hamilton, OFFICE OF THE FEDERAL PUBLIC DEFENDER, 101 SW Main Street, Suite 1700,
Portland, OR 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       This case presents a tension between two imperatives of justice: restitution for crime

victim and finality for criminal defendants. In 2015, Defendant Jon Michael Harder pleaded

guilty to one count of wire fraud in violation of 18 U.S.C. § 1341 and one count of money

laundering in violation of 18 U.S.C. § 1957. The parties, however, did not agree on the scope of

the fraud, and the Court held an evidentiary hearing. The Government called 14 witnesses and

offered more than 200 exhibits, and the Defense called seven witnesses, including Defendant,

and offered more than 400 exhibits. After extensive briefing and argument, the Court concluded


PAGE 1 – OPINION AND ORDER
           Case 3:12-cr-00485-SI       Document 277         Filed 08/02/21      Page 2 of 12




that between January 1, 2006 and July 7, 2008, Harder deceived, lied to, and misled more than

1,200 investors nationwide. Based on the Court’s factual findings, the parties then agreed, for

sentencing purposes, that Defendant’s conduct caused actual losses that exceed $120 million.

The parties also agreed that a correct calculation of the applicable U.S. Sentencing Guidelines

resulted in an advisory guideline sentence of life imprisonment. The statutory maximum

sentence that may be imposed, however, is 30 years, assuming consecutive sentences for the two

counts of conviction. Sentencing Mem. & Order (ECF 207); Findings of Fact and Conclusions of

Law at Phase I of Defendant’s Sentencing Proceeding (ECF 169).

       In the parties’ plea agreement, the Government agreed to recommend a sentence of not

greater than 15 years, and the Defendant agreed to recommend a sentence of not less than five

years. Sentencing Mem. & Order (ECF 109), ¶ 11. The parties also agreed that Harder would be

required to pay restitution to his victims, as follows:

                The Court shall order restitution in the full amount to the victims
                as required by law for the counts of conviction and determined by
                the Court. The defendant expressly consents to the entry of an
                order of full restitution for all victims that are outside the counts of
                conviction consistent with the court's determination in the initial
                sentencing proceeding of the scope of the defendant's scheme to
                defraud. The government anticipates that restitution will not
                exceed $130,000,000. In entering this plea, defendant
                acknowledges and understands that restitution may be as much as
                $130,000,000.

Id., ¶ 9. The Court sentenced Harder to 15-years’ imprisonment and ordered him to pay

restitution in an amount to be determined by the Court after the Government provided the Court

with restitution calculations. The Government, however, never provided those figures, and the

Court never entered a judgment identifying a precise restitution amount.1



       1
        Harder does not argue, nor does the evidence suggest, that the delay stemmed from
anything more than the Government’s negligence. When the Government’s delay in seeking


PAGE 2 – OPINION AND ORDER
         Case 3:12-cr-00485-SI        Document 277       Filed 08/02/21      Page 3 of 12




       Harder began serving his sentence in February 2016. In December 2017, the Ninth

Circuit affirmed Harder’s conviction and sentence. On January 13, 2021, then-President Donald

J. Trump commuted Harder’s prison sentence to time served but left “intact and in effect . . . all

other components of [Harder’s] sentence.” Executive Grant of Clemency (ECF 267-2) at 1.

       Now before the Court is the Government’s Motion for a Second Amended Judgment

Ordering Restitution (ECF 267). The Government asks the Court to amend the judgment and

order Harder to pay $79,499,677.29 in restitution to his victims. Harder opposes the

Government’s motion. He argues that ordering restitution nearly six years after his sentence

violates the Mandatory Victims’ Restitution Act (MVRA) and the Due Process Clause. Harder

also argues that ordering restitution after the President commuted his sentence violates the

principle of separation of powers.

       Because President Trump commuted only Harder’s term of imprisonment, Harder’s

remaining sentence was left undisturbed. Ordering restitution, therefore, does not violate the

principle of separation of powers. Nor does the Government’s delay violate either the MVRA or

Harder’s rights under the Due Process Clause. Although the Government’s conduct in waiting

approximately five years to seek a specific order of restitution is not the model of diligence, the

Government’s delay did not prejudice Harder. When delay does not prejudice a defendant,

Congress has expressed a strong preference for ensuring that victims of crime are fairly

compensated, even at the expense of finality of a criminal defendant’s sentence. Respecting

Congress’ policy preference requires the Court to order restitution here. The Court therefore

grants the Government’s motion.



restitution results from the Government’s bad faith, a defendant may have a stronger argument
that the Government has violated his due process rights. That, however, is not the case here.



PAGE 3 – OPINION AND ORDER
         Case 3:12-cr-00485-SI         Document 277        Filed 08/02/21      Page 4 of 12




                                           STANDARDS

       The MVRA “emphasizes the importance of[] imposing restitution upon those convicted

of certain federal crimes.” Dolan v. United States, 560 U.S. 605, 612 (2010). Indeed, when

enacting the MVRA, the Senate Judiciary Committee explained: “It is essential that the criminal

justice system recognize the impact that crime has on the victim, and, to the extent possible,

ensure that offender[s] be held accountable to repay these costs.” S. Rep. 104-179, at 931 (1995).

To that end, the MVRA requires federal courts to order a defendant convicted of a crime

involving fraud or deceit to make restitution to his victims. 18 U.S.C. § 3663A(a)(1); id.

§ 3663A(c)(1)(A)(ii).

       A court should enter an order of restitution at the time of sentencing. When “the victim’s

losses are not ascertainable by the date that is 10 days prior to sentencing,” however, a court may

“set a date for the final determination of the victim’s losses, not to exceed 90 days after

sentencing.” 18 U.S.C. § 3664(d)(5). Additionally, a victim who discovers losses arising from a

defendant’s criminal conduct after sentencing has concluded has sixty days following discovery

of the loss to seek an amended restitution order from the court. Id.

       Because, however, the MVRA “seeks primarily to ensure that victims of a crime receive

full restitution,” a court’s failure to issue restitution within the 90 days does not deprive the

sentencing court of the power to order restitution later. Dolan, 560 U.S. at 611-12. Indeed, the

90-day deadline is intended “primarily to help the victims of crime and only secondarily to help

the defendant.” Id. at 613; see also United States v. Moreland, 622 F.3d 1147, 1172 (9th Cir.

2010) (“[T]he intended beneficiaries of the MVRA’s procedural mechanisms are the victims, not

the victimizers.”) (simplified). The Senate Judiciary Committee explained that although “the

need for finality and certainty in the sentencing process dictates that the [restitution]

determination be made quickly,” “[t]he sole due process interest of the defendant being protected


PAGE 4 – OPINION AND ORDER
         Case 3:12-cr-00485-SI        Document 277       Filed 08/02/21      Page 5 of 12




during the sentencing phase is the right not to be sentenced on the basis of invalid premises or

inaccurate information.” S. Rep. 104-179, at 933 (1995).

                                        BACKGROUND

       On November 17, 2015, the Court sentenced Harder to “180 months’ imprisonment on

[the mail fraud conviction] and 120 months’ imprisonment on [the money laundering

conviction], to be served concurrently, followed by three years of supervised release.” Judgment

(ECF 210) at 2-3. During the sentencing hearing, the Court “defer[ed] the determination of

restitution for up to 90 days,” Sentencing Mem. & Order (ECF 207) at 14. The judgment did,

however, explicitly order Harder to pay restitution “to be determined within 90 days.” Id. at 5.

The Court also included as a condition of Harder’s supervised release that Harder pay any

“unpaid balance [of restitution] at the time of the [his] release from custody . . . at the maximum

installment possible and not less than $1,000 per month.” Id. at 3. On December 2, 2015, the

Court issued an amended judgment to correct certain matters not relevant here. See Am. J. (ECF

219) at 3, 5. Harder unsuccessfully appealed his sentence, raising issues unrelated to restitution.

See United States v. Harder, 705 F. App’x 643 (9th Cir. 2017).

       On January 13, 2021, President Trump issued Harder an Executive Grant of Clemency.

The recitals (i.e., the “whereas” clause) in that document, describes Harder’s sentence as “180

months’ imprisonment, three years’ supervised release forfeiture of approximately $115,810 and

additional property (by order of July 1, 2015 and August 31, 2015), and a $200 special

assessment.” Executive Grant of Clemency (ECF 267-2) at 1. President Trump commuted

Harder’s term of imprisonment to “time served” but left “intact and in effect the three-year term

of supervised release with all its conditions, and all other components of the sentence.” Id. The

Executive Grant of Clemency did not mention restitution.




PAGE 5 – OPINION AND ORDER
         Case 3:12-cr-00485-SI        Document 277        Filed 08/02/21      Page 6 of 12




       On January 20, 2021, Harder was released from federal prison. Upon Harder’s release,

Harder’s probation officer noticed that, although the “judgement [sic] dated December 2, 2015,

mentions restitution will be determined within 90 days,” the Court never ordered restitution.

Probation Email (ECF 267-3) at 1. On April 16, 2021, the Government moved for an order

directing Harder to pay $79,499,677.29 in restitution.

                                           DISCUSSION

       Both counts of Harder’s conviction involve fraud or deceit. Thus, the text of § 3663A

requires the Court to order restitution. See 18 U.S.C. § 3663A(a)(1); id. § 3663A(c)(1)(A)(ii).

Harder’s primary argument is that the Court should deny the Government’s motion because of

the Government’s delay in seeking restitution and President Trump’s commutation of Harder’s

sentence. The Court addresses those arguments in turn.

A. Statutory Deadline

       Harder first argues that because the MVRA requires the Court to enter a restitution order

not later than “90 days after sentencing,” see 18 U.S.C. § 3664(e)(5), the Court may not enter a

restitution order nearly six years after sentencing. Binding authority, however, explains that

“because the procedural requirements of section 3664 were designed to protect victims, not

defendants, the failure to comply with them is harmless error absent actual prejudice to the

defendant.” Moreland, 622 F.3d at 1173 (quoting United States v. Cienfuegos, 462 F.3d 1160,

1163 (9th Cir. 2006)); see also Dolan, 560 U.S. at 611 (“The fact that a sentencing court misses

the [§ 3664(e)(5)’s] 90-day deadline, even through its own fault or that of the Government, does

not deprive the court of the power to order restitution.”). Thus, a court that expressly leaves open

at the original sentencing hearing a determination of restitution may still order restitution after

the MVRA’s 90-day deadline, at least when doing so does not prejudice the defendant. Id.




PAGE 6 – OPINION AND ORDER
         Case 3:12-cr-00485-SI        Document 277        Filed 08/02/21     Page 7 of 12




       A defendant may be prejudiced by delay if the defendant lacked notice of restitution, the

delay deprived the defendant of documents or witnesses critical to his defense against restitution,

or the defendant’s financial status materially changed during the delay. See Moreland, 622 F.3d

at 1173. Here, the Government’s delay occasioned no such prejudice to Harder. Harder was on

notice that he owed restitution both because he stipulated in his plea agreement to restitution not

to exceed $130 million, see Cienfuegos, 462 F.3d at 1163 (“Cienfuegos was provided the

functional equivalent of the notice . . . by the terms of his plea agreement”), and because during

sentencing the Court expressly ordered restitution in an amount to be determined at a later date,

see Moreland, 622 F.3d at 1173 (“Moreland was aware that an order of restitution would be part

of his sentence, as the district court noted it on the record during the original sentencing hearing

but deferred the calculation of the amount . . . .”). Harder also was “aware of the large amount of

funds at issue based on the district court’s findings to support the sentencing calculation.” Id.

Harder does not argue that his financial situation has materially changed or that he lacks access

to critical documents or witnesses.

       Instead, Harder argues that the delay prejudiced him because it deprived him of clarity

about his restitution obligations during his quest for clemency. The United States Supreme Court

in Dolan, however, addresses that issue: defendants who are unsure about the status of their

restitution near or after the MVRA’s deadline should ask the court for a restitution hearing and,

if still denied, seek mandamus. Id. at 615-16. Harder did neither. Moreover, Harder could have

requested that President Trump also commute the portion of the Court’s judgment ordering

Harder to pay an undetermined amount of restitution. Harder did not make that request. Because

the Court during the original sentencing explicitly left open the specific restitution determination




PAGE 7 – OPINION AND ORDER
         Case 3:12-cr-00485-SI        Document 277        Filed 08/02/21      Page 8 of 12




and because Harder is not prejudiced by the delay, the Court retains the authority—indeed, the

legal obligation—to impose restitution.

B. Due Process

       Harder also argues that ordering restitution five and one-half years after he was sentenced

would violate the Fifth Amendment’s Due Process Clause. The Government’s delay in seeking

restitution can, in theory, be so great as to threaten the due process rights of a defendant. See

Dolan, 560 U.S. at 616; see also United States v. Brannon, 476 F. App’x 386, 389 (11th Cir.

2012) (“[T]he Dolan Court . . . left open the remote possibility that a delay in setting a restitution

hearing could prejudice a defendant and threaten his due process.”). Whether a delay prejudices a

defendant, as well as the length of, reason for, and identity of the party who caused the delay all

inform the Court’s due process analysis. See Dolan, 560 U.S. at 617.

       As explained above, Harder does not show prejudice. That fact alone renders his due

process argument unlikely to succeed. See United States v Ray, 578 F.3d 184, 200 (2d Cir. 2009)

(“To prove a due process violation as a result of a sentencing delay, the prejudice claimed by the

defendant, absent extraordinary circumstances, must be substantial and demonstrable.”). That the

Government’s negligence caused the delay provides some support for Harder’s position, but the

Court notes that there is no basis for concluding that Government acted in bad faith. Cf. Dolan,

560 U.S. at 617 (discussing the role of “bad faith”). In addition, as the Supreme Court explained

in another case in a different but analogous context, “different weights should be assigned to

different reasons [for delay,]” and negligence is “[a] more neutral reason.” Barker v. Wingo, 407

U.S. 614, 531 (1972) (announcing standards by which to consider a defendant’s Sixth

Amendment right to a speedy trial); see Ray, 578 F.3d at 200 (stating the same in a due process

challenge to sentencing delays). Moreover, although it is fair to allocate to the Government the

burden of its own mistakes, it is unfair to allocate the burden of the Government’s mistakes to


PAGE 8 – OPINION AND ORDER
         Case 3:12-cr-00485-SI         Document 277        Filed 08/02/21      Page 9 of 12




the victims of Harder’s crimes. See Dolan, 560 at 613-14 (“[T]o read the statute as depriving the

sentencing court of the power to order restitution would harm those—the victim of crime—who

likely bear no responsibility for the deadline’s being missed and whom the statute also seeks to

benefit.”); see also Moreland, 622 F.3d at 1173 (“[R]estitution under the MVRA is not a right to

be sought or waived by a prosecutor.”).

        That leaves the length of delay. Harder argues that the Government’s five-and-a-half-year

delay in seeking restitution infringes on his interest in the finality of his sentence. Finality of

criminal judgments is an important component of the due process rights of criminal defendants.

Inordinate delays in sentencing and appellate review of a criminal judgments—important steps

on the path to finality—may violate due process. See Betterman v. Montana, 136 S. Ct. 1609,

1612 (2016) (sentencing); United States v. Antoine, 906 F.2d 1379, 1382 (9th Cir. 1999)

(appellate review). Additionally, the Federal Rules of Criminal Procedure contain several

provisions designed to promote finality. See Fed. R. Crim. P. 32(b)(1) (instructing district courts

to “impose sentence without unnecessary delay”); Fed. R. Crim. P. 33(b) (requiring a defendant

to file a motion for new trial grounded on newly discovered evidence within three years of the

verdict); Fed. R. Crim. P. 35(b) (limiting the circumstances under which the Government may

move more than a year after sentencing to reduce a defendant’s sentence because of the

defendant’s substantial assistance).

        The length of the Government’s delay in seeking restitution, however, does not by itself

violate Harder’s right to due process. The MVRA reveals that Congress was “determine[ed] to

provide full restitution to victims of fraud if at all possible,” even if restitution could only be

accomplished after delay. United States v. Cheal, 389 F.3d 35, 49 (2d Cir. 2004). Without

evidence that the delay prejudiced Harder, the Court must honor the balance that Congress struck




PAGE 9 – OPINION AND ORDER
        Case 3:12-cr-00485-SI         Document 277        Filed 08/02/21     Page 10 of 12




in the MVRA between a defendant’s interest in finality and a victim’s interest in restitution. See

Dolan, 560 U.S. at 611; Moreland, 622 F.3d at 1173. Indeed, other federal courts, respecting

Congress’ policy decisions, have countenanced similar delays. See, e.g., United States v. Wilson,

2020 WL 5412976, at *2-3 (E.D. Ky. Sept. 9, 2020) (ordering two defendants to pay restitution

jointly and severally with a third defendant five years after all three defendants were sentenced);

see also United States v. Dalicandro, 711 F. App’x 38, 43 n.2 (2d Cir. 2017) (affirming on plain-

error review a district court’s restitution order entered five years after the defendant’s

sentencing).

C. Executive Grant of Clemency

       Finally, Harder argues that then-President Trump discharged any restitution that Harder

may have owed when the President commuted Harder’s term of imprisonment. The President has

the “Power to grant Reprieves and Pardons for Offences against the United States, except in

Cases of Impeachment.” U.S. Const. art. II, § 2, cl. 1. The purpose of the commutation power is

“to reduce a penalty in terms of a specified number of years, or to alter it with conditions which

are in themselves constitutionally unobjectionable.” Schick v. Reed, 419 U.S. 256, 266 (1974).

       “[A] presidential commutation does not overturn the sentence imposed by the sentencing

court.” United States v. Buenrostro, 895 F.3d 1160, 1164-65 (9th Cir. 2018); see also Dennis v.

Terris, 927 F.3d 955, 958 (6th Cir. 2019) (“Generally speaking, a prisoner who receives a

presidential commutation continues to be bound by a judicial sentence.”). When a President

commutes a sentence, any portion of the sentence the President commutes is satisfied, but those

portions not commuted “remain[] operative in part, and it requires the exercise of the function of

the court in order that the commuted judgment may be executed.” Duehav v. Thompson, 223

F. 305, 307 (9th Cir. 1915). An “altered sentence,” therefore, does not become “an executive

sentence in full, free from judicial scrutiny.” Dennis, 927 F.3d at 960. “The original judicial


PAGE 10 – OPINION AND ORDER
        Case 3:12-cr-00485-SI        Document 277        Filed 08/02/21     Page 11 of 12




sentence remains intact” after a commutation, but the Court may not act on the judgment in a

way that contradicts the commutation. Id.

       Then-President Trump commuted only Harder’s prison sentence and did not say anything

about restitution. See Executive Grant of Clemency (ECF 267-2) at 1 (“I commute the prison

sentence imposed upon the said Jon Michael Harder to time served. I leave intact and in effect

the three-year term of supervised release with all its conditions, and all other components of the

sentence.”). The Government argues that because the commutation is silent about restitution, it is

not contrary to the commutation for the Court to order restitution. In response, Harder argues that

because restitution was not part of the sentence that President Trump commuted, the Court

cannot now add restitution.

       Harder’s argument is not persuasive. First, it is not accurate to say that restitution was not

part of Harder’s original sentence. In Harder’s original sentence, the Court expressly ordered

restitution, albeit in an amount to be determined later. At the Court’s explicit direction, the words

“to be determined within 90 days” was inserted under the heading “Restitution.” See Am. J.

(ECF 219) at 5. Additionally, the Court included an obligation to continue to pay any

outstanding restitution as a special condition of Harder’s supervised release. See id. at 3. Harder

agrees that restitution awards are within the scope of the president’s commutation power. Thus,

then-President Trump could have affirmatively discharged Harder’s restitution obligation. He did

not. Indeed, President Trump chose to leave undisturbed Harder’s term of supervised release,

which included the special condition that Harder pay restitution. See id.

       Second, Harder appears to argue that President Trump’s commutation is a sentence of its

own. “[A] presidential commutation, however, does not overturn the sentence imposed by the

sentencing court,” Buenrostro, 895 F.3d at 1164-65, or transform the sentence into “an executive




PAGE 11 – OPINION AND ORDER
        Case 3:12-cr-00485-SI         Document 277        Filed 08/02/21      Page 12 of 12




sentence,” see Dennis, 927 F.3d at 960. Instead, the Court retains authority over portions of

Harder’s sentence unaltered by President Trump. The only portion of Harder’s sentence that

President Trump altered is Harder’s term of imprisonment. Thus, the commutation does not

prevent the Court from ordering restitution.

       Finally, Harder asks the Court to apply the rule of lenity to any ambiguity that may be

found in the commutation. There is nothing ambiguous, however, in the Grant of Clemency.

Further, the rule of lenity counsels that courts should narrow the scope of criminal liability when

the text defining that liability is ambiguous. See United States v. Harrell, 530 F.3d 1051, 1058

n.3 (9th Cir. 2008). Commutations do not impose criminal liability, they relieve it. Thus, the rule

of lenity is inappropriate here.

                                          CONCLUSION

       The Court GRANTS the Government’s Motion for Second Amended Judgment Ordering

Restitution (ECF 267). Within 14 days of the date of this Opinion and Order, the parties either

shall file a stipulation (without prejudice to Harder’s right to appeal) relating to the precise

amount of restitution to be ordered and a list of the victims entitled to recover restitution or shall

contact the Courtroom Deputy to schedule an evidentiary hearing on any remaining disputed

factual matters.

       IT IS SO ORDERED.

       DATED this 2nd day of August, 2021.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 12 – OPINION AND ORDER
